Citation Nr: 0422465	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a gastrointestinal disorder (stomach 
condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, and from June 1948 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for a stomach condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

In February 2001, the Board remanded the case to the RO for 
additional development and adjudication.  That development 
and adjudication having been completed, the claim is once 
again before the Board.

The Board notes that service connection for a stomach 
condition was previously denied by the RO in an unappealed 
rating decision dated in November 1948.  In an August 1998 
rating decision, the RO implicitly reopened this claim and 
continued the denial of service connection for a stomach 
condition on the merits.  The Board, however, must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for this condition because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Accordingly, the Board has identified this issue 
as indicated on the title page.

The issue of entitlement to service connection for a 
gastrointestinal disorder (stomach condition) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  In a November 1948 rating decision, the RO denied the 
veteran's initial claim of service connection for a stomach 
condition; that same month, the RO notified the veteran of 
its decision denying service connection for a stomach 
condition and of his appellate rights; the veteran did not 
appeal this determination and the decision became final.

2.  Evidence added to the record since the November 1948 
rating decision denying the veteran's claim of service 
connection for a stomach condition is so significant that it 
must be considered in order to fairly decide the merits of 
the case. 


CONCLUSION OF LAW

1.  The RO's November 1948 decision, denying the veteran's 
claim of service connection for a stomach condition, is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957.

2.  Evidence received since the RO's November 1948 rating 
decision is new and material; the claim of entitlement to 
service connection for a stomach condition, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. § 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim, 
which information and evidence VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Moreover, as it pertains to the finality of claims that have 
previously denied, 38 U.S.C.A. § 5103A(f) provides that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In this case, the Board notes that, since November 1948, the 
veteran has been seen on numerous occasions by VA and private 
physicians in connection with his complaints of 
gastrointestinal problems, and further notes that pertinent 
records of VA and private treatment have been associated with 
the claims file.  Also associated with the claims file are 
the veteran's service medical records, examination reports 
from VA examinations performed in connection with his claim, 
and statements submitted by and on behalf of the veteran.  
The RO also issued a Statement of the Case and a Supplemental 
Statement of the Case in which VA discussed the pertinent 
evidence and the laws and regulations related to the claim 
and essentially notified the veteran and his representative 
of the evidence needed by him to prevail on the claim.  In 
addition, the veteran's representative has been given the 
opportunity to submit written argument.  While the veteran 
and his representative were not provided with a letter 
specifically notifying him of the VCAA and its impact on his 
claim and offering to assist him in obtaining any relevant 
evidence, the Board concludes that, in light of the following 
decision in which the Board reopens the veteran's claim and 
remands the matter for further development and de novo 
consideration in light of this decision, that the veteran has 
not been prejudiced by this omission.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen a claim of service connection for a 
stomach condition, and there is no reason to remand the case 
to the RO for VCAA consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for a 
stomach condition.

The veteran is seeking to reopen his claim of entitlement to 
service connection for a gastrointestinal disorder (stomach 
condition), which was previously denied by the RO in a 
November 1948 rating decision.  In July 1998, the veteran 
filed his request to reopen this claim.  As such, this 
request to reopen was received prior to August 29, 2001, the 
effective date of the amended version of 38 C.F.R. 
§ 3.156(a); and, therefore, the amended version is not for 
application in this case.  See 6t Fed. Reg. 45620, 45629-
45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

Because the veteran did not submit a timely Notice of 
Disagreement to the RO's November 1948 rating decision, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129 (1986); see also 38 U.S.C.A. § 7105 (West 
2002).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted to agency 
decision makers, which bear directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. 
App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
the claim on any basis, which in this case, since the rating 
decision dated in November 1948.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2000); 38 C.F.R. § 3.303 (2003).

Evidence associated with the claims folder since the November 
1948 rating decision includes records of VA and private 
treatment, the veteran's service medical records, examination 
reports from VA examinations performed in connection with his 
claim, and statements submitted by and on behalf of the 
veteran.

Of particular significance are the records from the veteran's 
private physician dated from November 1997 to March 1998.  
Presumably, these records tend to indicate that the veteran 
has a current stomach disorder that is related to his active 
duty service.  This evidence alone bears directly and 
substantially upon the specific matter under consideration.  
This evidence is also neither cumulative nor redundant, and 
by itself is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Thus, this evidence is new and material as contemplated by 
 38 C.F.R. § (a) (effective prior to August 29, 2001) and 
provides a basis to reopen the veteran's claim of service 
connection for a gastrointestinal disorder (stomach 
condition).  38 U.S.C.A. § 5108.

ORDER

As new and material evidence has been presented, the claim 
for service connection for a gastrointestinal disorder 
(stomach condition) is reopened; and the appeal is granted to 
this extent only.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder (stomach condition) must be remanded for further 
development in accordance with the VCAA.

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on the merits of his claim, or what VA 
would do pursuant to the VCAA to assist him in developing the 
merits of this claim.  Accordingly, a remand is warranted to 
in order to provide the veteran necessary notice as required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect the claim of entitlement 
to service connection for a 
gastrointestinal disorder (stomach 
condition), the RO should send the 
veteran and his representative, if any, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate this claim.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
claim of entitlement to service 
connection for a gastrointestinal 
disorder (stomach condition) on a de novo 
basis, in light of all pertinent evidence 
and legal authority.

If the benefit sought on appeal remains adverse to the 
veteran, the RO should furnish to the veteran and his 
representative a supplemental statement of the case, and 
afford them the opportunity to provide written or other 
argument in response thereto before the claims file is 
returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



